                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Rickie Atkin, an individual,                   )
                                               )
               Plaintiff,                      )        ORDER
                                               )
       vs.                                     )
                                               )
Stefan Brown, an individual, and Acme          )        Case No. 1:17-cr-234
Concrete Paving Company,                       )
                                               )
               Defendant.                      )


       On January 30, 2019, the parties filed a “Joint Stipulated Motion to Modify

Scheduling/Discovery Plan.” The court GRANTS the motion (Doc. No. 21) and amends the pretrial

deadlines as follows:

       1.       The parties shall have until June 30, 2019, to complete fact discovery and to file

               discovery motions.

       2..      The parties shall provide the names of expert witnesses and complete reports under

               Rule 26(a)(2) as follows:

               a.       Plaintiff by May 1, 2019; and

               b.       Defendants by June 3, 2019.

               (Treating physicians need not prepare reports, only qualifications, unless they will

               express opinions not reflected in the medical records.) (Reports to be served on

               other parties, but not filed with the court.)

The jury trial set for April 15, 2019 shall be rescheduled for October 7, 2019, at 9:00 a.m. at the U.S.

Courthouse in Bismarck, North Dakota before Chief Judge Hovland. A five (5) day trial is

anticipated. The final pretrial conference set for April 3, 2019, shall be rescheduled for September

                                                   1
25, 2019 at 2:00 p.m. by telephone before the magistrate judge. The court shall initiate the

conference call.

       IT IS SO ORDERED.

       Dated this 31st day of January, 2019.

                                                   /s/ Charles S. Miller, Jr.
                                                   Charles S. Miller, Jr., Magistrate Judge
                                                   United States District Court




                                               2
